Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the amendment of 06/30/2021, Applicant amended claims 1 and 14. Claims 1 and 13-19 are presently pending. The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claims 1 comprising, inter alia, an endoscopic imaging apparatus comprising: oblique back illumination microscopy as diagnostic imaging means; an external control device and an ingestible capsule endoscope; wherein the second and third light sources surround the diagnostic imaging means which is next to an interior surface of the flat surface of the rear end of the elongated capsule endoscope shell; and wherein the first light blocking part and second light blocking part disposed on the rear end have a thickness that is equal to or greater than a thickness of the flat surface of the rear end, in combination with the other elements of the claim. Although Tearney discloses a capsule endoscope with oblique back illumination microscopy, the OBM is disposed at a side surface of the capsule and not at a flat surface of a rear end of the elongated capsule as now claimed. Additionally, Tearney in view of Orihara does not disclose the first and second light blocking parts as now claimed. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1 and 13-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795